Name: Commission Regulation (EC) No 2520/1999 of 29 November 1999 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  Africa;  Asia and Oceania
 Date Published: nan

 EN Official Journal of the European Communities30. 11. 1999 L 305/15 COMMISSION REGULATION (EC) No 2520/1999 of 29 November 1999 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security (1), and in partic- ular Article 24(1)(b) thereof, Whereas: (1) the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; (2) following the taking of a number of decisions on the allocation of food aid, the Commission has allocated vegetable oil to certain beneficiaries; (3) it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); it is necessary to specify the time limits and conditions of supply to determine the resultant costs; (4) in order to ensure that the supplies are carried out for a given lot, provision should be made for tenderers to be able to mobilise either rape-seed oil or sunflower oil; the contract for the supply of each such lot is to be awarded to the tenderer submitting the lowest tender, HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex. The supply shall cover the mobilisation of vegetable oil produced in the Community. For lot A mobilisation may not involve a product manufactured and/or packaged under inward processing arrangements. For lot A tenders shall cover either rape-seed oil or sunflower oil. Tenders shall be rejected unless they specify the type of oil to which they relate. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 346, 17.12.1997, p. 23. EN Official Journal of the European Communities 30. 11. 1999L 305/16 ANNEX LOT A 1. Action No: 267/98 2. Beneficiary (2): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland. Tel. (31-70) 33 05 757; fax (31- 70) 36 41 701; telex 30960 EURON NL 3. Beneficiary's representative: to be designated by the recipient 4. Country of destination: Burkina Faso 5. Product to be mobilised: refined rapeseed oil or refined sunflower oil 6. Total quantity (tonnes net): 34 7. Number of lots: 1 8. Characteristics and quality of the product (3) (4) (6): see OJ C 114, 29.4.1991, p. 1 (III.A.(1)(a) or (b)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (10.4. A, B and C(2) 10. Labelling or marking (5): see OJ C 114, 29.4.1991, p. 1 (III.A.(3))  Language to be used for the markings: French  Supplementary markings:  11. Method of mobilisation of the product: mobilisation of refined vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward  processing arrangements. 12. Specified delivery stage: free at port of shipment 13. Alternative delivery stage:  14. a) Port of shipment:  b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 17.1-6.2.2000  second deadline: 7-27.2.2000 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 14.12.1999  second deadline: 4.1.2000 20. Amount of tendering guarantee: EUR 15 per tonne 21. Address for submission of tenders and tendering guarantee (1): Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi 200, B-1049 Bruxelles. Telex 25670 AGREC B; fax (32-2) 296 70 03/296 70 04 (exclusively) 22. Export refund:  EN Official Journal of the European Communities30. 11. 1999 L 305/17 LOT B 1. Action No: 265/98 2. Beneficiary (2): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland. Tel. (31-70) 33 05 757; fax (31- 70) 36 41 701; telex 30960 EURON NL 3. Beneficiary's representative: to be designated by the recipient 4. Country of destination: India 5. Product to be mobilised: refined soya-bean oil 6. Total quantity (tonnes net): 45 7. Number of lots: 1 8. Characteristics and quality of the product (3) (4) (8):  9. Packaging (7): see OJ C 267, 13.9.1996, 1 (10.4 A, B and C.2) 10. Labelling or marking (5): see OJ C 114, 29.4.1991, p. 1 (III.A.(3))  Language to be used for the markings: English  Supplementary markings:  11. Method of mobilisation of the product: the Community market 12. Specified delivery stage: free at port of shipment 13. Alternative delivery stage:  14. a) Port of shipment:  b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 17.1-6.2.2000  second deadline: 31.1-20.2.2000 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 14.12.1999  second deadline: 4.1.2000 20. Amount of tendering guarantee: EUR 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi 200, B-1049 Bruxelles. Telex 25670 AGREC B; fax (32-2) 296 70 03/296 70 04 (exclusively) 22. Export refund:  EN Official Journal of the European Communities 30. 11. 1999L 305/18 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32-2) 295 14 65), Torben Vestergaard (tel. (32-2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate. (5) Notwithstanding OJ C 114 of 29.4.1991, point III.A(3)(c) is replaced by the following: the words European Community . (6) Tenders shall rejected unless they specify the type of oil to which they relate. (7) Shipment to take place in 20  foot containers, condition FCL/FCL (each containing maximum 15 t net). The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The beneficiary shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The supplier has to submit to the beneficiary's agent a complete packing list of each container, specifying the number of bags belonging to each action number as specified in the invitation to tender. The supplier has to seal each container with a numbered locktainer (Oneseal, Sysko, Locktainer 180 or a similar high-security seal) the number of which is to be provided to the beneficiary's representative. (8) Refined soya oil meeting the following requirements:  appearance, at ambient temperature: clear and shining  water and volatile matter: maximum 0,2 % m/m  insoluble impurities: maximum 0,05 % m/m  free fatty acids: maximum 0,1 % expressed as oleic acid  colour, Lovibond 5 1/4Ã¯ ¿ ½ (red/yellow): maximum 1,5/15  soap: maximum 0,005 % m/m  no foreign odours of flavours  peroxide number: maximum 2 milliequivalents of active oxygen per kg of oil  specific weight at 20 °C: 0,919-0,925 g/cm3  refractive index at 40 °C: 1,466-1,470  iodine number (Wijs): 125-140 g/100 g.